UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7073


LAWRENCE CRAWFORD, a/k/a Johah Gabriel, a/k/a JahJah T. Tishbite,

                    Plaintiff - Appellant,

             v.

JUDGE NEWMAN; DIRECTOR BRYAN STIRLING; DORM MANAGER LT.
REED; GENERAL COUNSEL ANNIE RUMLER; CAPT. BRIGHTHART;
WARDEN WILLIAMS; BARTON VINCENT,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Beaufort. Terry L. Wooten, Senior District Judge. (9:19-cv-01400-TLW)


Submitted: February 18, 2021                                 Decided: February 22, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Crawford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lawrence Crawford appeals the district court’s order adopting the magistrate

judge’s recommendation to dismiss without prejudice his complaint against Defendants. *

On appeal, we confine our review to the issues raised in the informal brief. See 4th Cir.

R. 34(b). Because Crawford’s informal brief does not challenge the basis for the district

court’s disposition, he has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we affirm the district court’s judgment. We deny Crawford’s

motion to remand and deny as moot Crawford’s motion for an extension of time to file

documents required by the Prisoner Litigation Reform Act. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




       *
          Although the district court dismissed the action without prejudice, we have
jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 615 (4th Cir.
2020).


                                            2